Supreme Court of Florida
                               ____________

                              No. SC22-114
                               ____________

        IN RE: AMENDMENTS TO THE FLORIDA FAMILY LAW
                RULE OF PROCEDURE 12.351.

                              June 16, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Florida Family Law Rule of Procedure 12.351

(Production of Documents and Things Without Deposition). See Fla.

R. Gen. Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See

art. V, § 2(a), Fla. Const.

     The Florida Bar’s Family Law Rules Committee (Committee)

filed a report proposing amendments to rule 12.351. The

Committee and the Board of Governors of The Florida Bar

unanimously approved the proposed amendments. The Committee

published its proposal for comment prior to filing it with the Court

and received no comments. After the Committee filed its report, the

Court published the proposal for comment. One comment was
received in support of the proposed amendments, and the

Committee filed a response.

     Having considered the proposed amendments, the comment,

and the Committee’s response, the Court hereby amends Florida

Family Law Rule of Procedure 12.351 as proposed by the

Committee. In subdivision (b) (Procedure), if service is by e-mail,

the minimum time between service of a notice of intent to serve a

subpoena and service of the subpoena is changed from fifteen to ten

days. See In re Amends. to Fla. Rules of Civil Proc., Fla. Rules of

Jud. Admin., Fla. Rules of Crim. Proc., and Fla. Rules of App. Proc.—

Electronic Service, 257 So. 3d 66 (Fla. 2018). Subdivision (b) is

further amended to clarify when an objection to production is due,

and facsimile is added as a permissible form of service.

     Accordingly, Florida Family Law Rule of Procedure 12.351 is

amended as set forth in the appendix to this opinion. New language

is indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective July 1,

2022, at 12:01 a.m.




                                 -2-
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Ashley Elizabeth Taylor, Chair, Family Law Rules Committee,
Tampa, Florida, Joshua E. Doyle, Executive Director, and Mikalla
Andies Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

          for Petitioner

Heather L. Apicella, Chair, Family Law Section of The Florida Bar,
Boca Raton, Florida, Kristin R.H. Kirkner, Co-Chair, Rules and
Forms Committee, Family Law Section of The Florida Bar, Tampa,
Florida, and Jack A. Moring, Co-Chair, Rules and Forms
Committee, Family Law Section of The Florida Bar, Crystal River,
Florida,

          Responding with comments




                                -3-
                               APPENDIX

RULE 12.351. PRODUCTION OF DOCUMENTS AND THINGS
             WITHOUT DEPOSITION

     (a)    [No Change]

      (b) Procedure. A party desiring production under this rule
must serve notice as provided in Florida Rule of General Practice
and Judicial Administration 2.516 on every other party of the intent
to serve a subpoena under this rule at least 10 days before the
subpoena is issued if service is by delivery, facsimile, or e-mail and
15 days before the subpoena is issued if the service is by mail or e-
mail. The proposed subpoena must be attached to the notice and
must state the time, place, and method for production of the
documents or things, and the name and address of the person who
is to produce the documents or things, if known, and if not known,
a general description sufficient to identify the person or the
particular class or group to which the person belongs; must include
a designation of the items to be produced; and must state that the
person who will be asked to produce the documents or things has
the right to object to the production under this rule and that the
person will not be required to surrender the documents or things. A
copy of the notice and proposed subpoena shall not be furnished to
the person on whom the subpoena is to be served. If any party
serves an objection to production under this rule within 10 days of
service of the notice, if service is by delivery, facsimile, or e-mail or
within 15 days if service is by mail, the documents or things must
not be produced pending resolution of the objection in accordance
with subdivision (d).

     (c) - (f)   [No Change]

                           Committee Note
                               [No Change]




                                  -4-